Citation Nr: 0903232	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for pneumoconiosis due to 
asbestos exposure, status post left upper lobectomy due to 
well-differentiated adenocarcinoma, currently rated at 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which assigned a 10 percent rating after discontinuance 
of a 100 percent rating for a malignant neoplasm of the 
respiratory system under 38 C.F.R. § 4.97, Diagnostic Code 
6819 (2008).  A notice of disagreement was received in April 
2005, a statement of the case was issued in July 2005, and a 
substantive appeal was received in July 2005.  A subsequent 
November 2006 rating decision increased the disability rating 
to 30 percent disabling, however, as full benefits were not 
granted, the claim remains in appellate status before the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the November 2006 rating decision, the veteran 
submitted additional medical evidence including a report from 
a February 2007 CAT scan.  In a December 2008 Written Brief 
Presentation, the veteran's representative expressly declined 
to waive preliminary RO review of the new evidence and has 
requested a new VA examination.  

The Board also notes that during the pendency of this appeal, 
on January 30, 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased- 
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran with 
an appropriate letter to ensure compliance 
with the Vazquez-Flores decision.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance with 
38 C.F.R. § 3.159(b)(1), including notice 
of (a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, and 
(c) the information and evidence that the 
veteran is expected to provide, including 
the need to furnish all pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

2.  The veteran should be scheduled for an 
appropriate VA examination, to include 
pulmonary function tests.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
Examination findings should be reported to 
allow for application of VA rating 
criteria. 

3.  After reviewing the expanded record, 
the RO should readjudicate the veteran's 
claim with consideration of all evidence 
in the claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




